Case 8:20-cv-00894-JLS-DFM Document 45 Filed 04/13/21 Page 1 of 2 Page ID #:340




                                                                     JS-6

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


      JINLI COMPOSITES LTD.                     CASE NO. 8:20-cv-00894-JLS-DFM

      V.

      VORSTEINER, INC. ET AL.                   ORDER DISMISSING CASE




                                            1
Case 8:20-cv-00894-JLS-DFM Document 45 Filed 04/13/21 Page 2 of 2 Page ID #:341




             The Court, having reviewed the parties’ Joint Notice of Conditional Settlement
      (Doc. 44), hereby ORDERS as follows:
             1.     The above-captioned case is hereby DISMISSED WITH PREJUDICE as to
      all parties and claims;
             2.     The Court shall retain jurisdiction over this action and the parties in order to
      enforce the provisions of the parties’ settlement agreement.




      DATED: April 13, 2021
                                         _________________________________________
                                         HON. JOSEPHINE L. STATON
                                         UNITED STATES DISTRICT JUDGE




                                                    2
